UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1430


JOHN M. DICKSON, JR.,

                    Plaintiff - Appellant,

             v.

FORMER FBI DIRECTOR JAMES BRIEN COMEY, JR., In his individual
capacity, as a person acting under Color of federal and State Law; FBI AGENT
MRS./MS. KATHERINE ANDREWS, Former Special Agent in Charge of the
Newport News Field office, In her individual capacity, as a person acting under
Color of federal and State Law; FBI NEWPORT NEWS FIELD OFFICE,
JOHN/JANE DOE(S), In their individual capacities, as persons acting under Color
of federal and State Law; CITY OF HAMPTON, In its individual capacity as a
person, acting under Color of State Law; CITY OF HAMPTON VIRGINIA
POLICE DEPARTMENT, In its individual capacity as a person, acting under
Color of State Law; CHIEF OF POLICE MR. TERRY SULT, In his individual
capacity, as a person acting under Color of State Law; CITY OF HAMPTON
VIRGINIA POLICE DEPARTMENT, In his/her individual capacity, as a person
acting under Color of State Law; CITY OF HAMPTON VIRGINIA POLICE
CORPORAL JANE DOE, In her individual capacity, as a person acting under
Color of State Law; CITY OF HAMPTON VIRGINIA POLICE DEPARTMENT,
In their individual capacities, as persons acting under Color of State Law; CITY OF
HAMPTON VIRGINIA POLICE OFFICER R. FOOTE, In his individual capacity,
as a person acting under Color of State Law; CITY OF HAMPTON VIRGINIA
POLICE LIEUTENANT F. EDMONDS, In his individual capacity, as a person
acting under Color of State Law; CITY OF HAMPTON VIRGINIA POLICE
OFFICER JONATHAN DONKER, In his individual capacity, as a person acting
under Color of State Law; CITY OF HAMPTON VIRGINIA POLICE OFFICER J.
DYE, In his individual capacity, as a person acting under Color of State Law;
CITY OF HAMPTON VIRGINIA POLICE OFFICERS JOHN/JANE DOE(S), In
their individual capacities as persons acting under Color of State Law; CITY OF
NEWPORT NEWS, VIRGINIA, In its individual capacity as a person, acting under
Color of State Law; FORMER CHIEF OF POLICE OF THE CITY OF
NEWPORT NEWS RICHARD W. MYERS, In his individual capacity as a person,
acting under Color of State Law; CITY OF NEWPORT NEWS VIRGINIA
POLICE OFFICERS JOHN/JANE DOE(S), In their individual capacities as
persons, acting under Color of State Law; REGINA O’HALLORAN, In her
individual capacity, as a person acting under Color of State Law; DEREK
CURRAN, In his individual capacity, as a person acting under Color of State Law;
MELANEY COX, In her individual capacity, as a person acting under Color of
State Law; ANNALISA SCHAEPERKOETTER, In her individual capacity, as a
person acting under Color of State Law; CHARLES ERDMAN, In his individual
capacity, as a person acting under Color of State Law; GREGORY BRISCOE, In
his individual capacity, as a person acting under Color of State Law; HASMUKH
VYAS, In his individual capacity, as a person acting under Color of State Law;
TIFFANY THOMPSON, In her individual capacity, as a person acting under Color
of State Law; JANE DOE, In her individual capacity, as a person acting under
Color of State Law; SOCIAL WORKER, MR. MICHAEL FRAZIER, In his
individual capacity, as a person acting under Color of State Law; NURSE DOE
JOHNSON, In her individual capacity, as a person acting under Color of State
Law; NORTHAMPTON COMMUNITY CENTER, In its individual capacity as a
person, acting under Color of State Law; MR. MRS./MS. JOHN JANE DOE, In
their individual capacities as persons acting under Color of State Law; WALMART
CORPORATION, In its individual capacity as a person, acting under Color of State
Law; WALMART EMPLOYEE, In her individual capacity as a person, acting
under Color of State Law; JOHN/JANE DOE(S), In their individual capacities, as
persons acting under Color of State Law; SCOTT RUTLAND, In his individual
capacity as a person, acting under Color of State Law; MARISSA CLAIBORNE,
In her individual capacity as a person, acting under Color of State Law; SHANITA
SMITH, In her individual capacity as a person, acting under Color of State Law;
BARBARA ROBINSON, In her individual capacity as a person, acting under
Color of State Law; JOHN/JANE DOE(S), In their individual capacities, as persons
acting under Color of State Law; MR. JOHN E. SMITH (OWNER) JSI FOODS,
INC., In his individual capacity as a person, acting under Color of State Law;
KOREY BALLARD, In his individual capacity as a person, acting under Color of
State Law; MRS. DEJA VINSTON (EMPLOYEE) OF OCTAPHARMA
PLASMA, INC., In her individual capacity, as a person acting under Color of State
Law; JOHN/JANE DOE(S) (EMPLOYEES) OF OCTAPHARMA PLASMA,
INC., In their individual capacities, as persons acting under Color of State Law;
NAJEAH EASMELL, In her individual capacity as a person, acting under Color of
State Law; FARM FRESH SUPERMARKETS INCORPORATED, In its
individual capacity as a person, acting under Color of State Law; JOHN/JANE
DOE(S)       (EMPLOYEES)           OF     FARM       FRESH        SUPERMARKETS
INCORPORATED, In their individual capacities, as persons acting under Color of
State Law; DIRECTOR MATTHEW STEARN, In his individual capacity, as a
person acting under Color of State Law; HELP PROGRAM; HOPE IN HOME
CARE PERSONAL CARE DIVISION, In her individual capacity as a person,

                                          2
acting under Color of State Law; LISA TAYLOR, In her individual capacity as a
person, acting under Color of State Law; MCDONALDS INC.; DOE SQUIRE;
DEJA VINSTON; EASTERN STATE HOSPITAL,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00002-AWA-DEM)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       John M. Dickson, Jr., appeals the district court’s order denying his Fed. R. Civ. P.

60(b) motion. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Dickson v. Comey, No. 4:18-cv-

00002-AWA-DEM (E.D. Va. Mar. 19, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4